internal_revenue_service index number number info release date cc dom p si cor-104484-00 mar dear your date letter to president clinton was forwarded by the u s department of transportation on date to this office for reply you inquire in your letter about a bill you received from your telephone company wherein you were charged a tax on the frequent flyer miles you earned you state that other businesses are not passing on to their customers the tax on miles earned in their frequent flyer programs you ask whether the u s government can require those companies that pass on the tax to their customers to cease doing so as enacted by the congress the taxpayer_relief_act_of_1997 added sec_4261 to the internal_revenue_code under that section any amount_paid for the right to award frequent flyer miles is subject_to the federal excise_tax on air transportation of persons thus when a business such as a telephone company purchases the right to award frequent flyer miles to a customer it pays the tax to the air carrier selling the miles the air carrier then pays the tax over to the united_states because the customer is not paying any amount for the right to award frequent flyer miles this tax does not apply to the transaction between the customer and the business the business may show on its invoice to the customer an amount representing the tax that was paid on its purchase of the frequent flyer miles but the tax as enacted by the congress does not apply to the customer’s receipt of the miles as a consequence of the customer’s purchase of goods or services under these circumstances no federal excise_tax provision prohibits a business from passing its costs of doing business on to customers this tax as well as several other federal excise_taxes relating to air transportation is paid into the airport_and_airway_trust_fund the trust fund amounts in the trust fund are used to plan construct develop operate and maintain air traffic control air navigation and communications for the airway system in addition certain portions of the budget of the department of transportation concerned with air transportation and air safety including over half of the expenditures of the federal aviation administration come from the trust fund i hope the above information is helpful to you sincerely assistant chief_counsel passthroughs and special industries by bernard weberman assistant to the chief branch
